Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/JP2019/019606, filed May 17, 2019, which claims benefit of foreign application JP2018-096106, filed May 18, 2018.  Claims 1-10 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted October 22, 2020 is acknowledged wherein claims 3, 4, and 6 are amended and new claims 7-10 are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 and dependent claims 3 and 7 refer to a group R which is defined as being selected from hydrogen, a number of organic groups, and “a derivative group thereof.” Based on the claims and the specification, no clear indication is given as to the precise definition of which groups would be considered to be derivatives of the recited functional groups, rendering the scope of these claims and their dependent claims indefinite.  Dependent claims 4, 8, and 9 similarly recite a “urea 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi Yuichi et al. (Japanese patent publication 2017-066272, reference and English translation included with PTO-1449)
Independent claim 1 is directed to a fiber of a cellulose phosphorous ester, comprising a specific substituent structure which can encompass a phosphate, phosphonate, or phosphite.  Dependent claims 3 and 7 further specify the structure of the substituent.  Independent claim 1 additionally requires that the cellulose fiber has a width of 1-200 nm and a content of more than 2.0 mmol/g of the phosphorous substituent group.  Dependent claim 2 further requires that the cellulose also be substituted with a carbamate.
Noguchi Yuchi et al. discloses a fibrous cellulose having both a phosphorous ester group and a carbamate group as substituents. (paragraph 12) In particular the structure (1) encompasses the structural formulae 1 and 2 in present claims 1, 3, and 7, when n is 1.  In one embodiment the content of the phosphoric substituent is 1.65-3.80 mmol/g, which substantially overlaps the claimed range of 2.0 mmol/g or more. (proviso 7 in paragraph 12) The fine fibrous cellulose preferably has a diameter of 2-10 nm, which falls within the range recited in claim 1.
prima facie case of obviousness exists as described in MPEP 2144.05(I).
Additionally, while the structure (1) described by Noguchi Yuchi et al. is not exactly the same as the formulae I and II recited in the present claims, formula I in claim 1 encompasses phosphate substituents (i.e. An and A’ are both O-) which are described as a preferred embodiment of Noguchi Yuchi et al. (e.g. paragraphs 49-52 and 79-80) With respect to structure (II), it would have been obvious to one of ordinary skill in the art at the time of the invention to derive this structure from that of Noguchi Yuchi et al.  Specifically, the claimed structure encompasses all embodiments of (1) wherein N=1, α’ is -OH, and αn is R.  Given that this is a large portion of the structures covered by this generic formula, one of ordinary skill in the art, when pursuing obvious modifications of the preferred embodiments of Noguchi Yuchi et al., would have found it obvious to make embodiments (e.g alkyl or aryl phosphonate esters of cellulose) falling within the scope of structure II of the claims, rendering the claimed invention obvious.
Therefore the invention taken as a whole is prima facie obvious.

Claims 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi Yuchi et al. as applied to claims 1-3 and 7 above, and further in view of Luneva et al. (“Cellulose Phosphorylation with a Mixture of Orthophosphoric Acid and Ammonium Polyphosphate in Urea Medium” Russian Journal of Applied Chemistry vol. 87 no. 10 pp. 1558-1565, reference included with PTO-892)
The disclosure of Noguchi Yuchi et al. is discussed above.  The process described in claims 4-6 and 8-10 differs from that of Noguchi et al. in that it requires that the process specifically be carried out 
Luneva et al. discloses methods of phosphorylating cellulose in the presence of urea using pH of 1.3, 2.3, or 2.35. (p. 1558 right column second and third paragraph) p. 1559 right column first paragraph)
It would have bene obvious to one of ordinary skill in the art at the time of the invention to carry out the phosphorylation step in the methods of Noguchi Yuchi et al. using a lower pH as described by Luneva et al.  One of ordinary skill in the art would have seen the disclosure of Luneva et al. as suggesting using a lower pH in this reaction because the reference describes these conditions as having been used in the art to carry out phosphorylation of cellulose. 
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/25/2022